Citation Nr: 0003249	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for a right 
acromioclavicular separation, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The appellant had active military service from September 1984 
to September 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 1993 
rating decision of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Fargo, North 
Dakota, that confirmed and continued a 10 percent disability 
rating for the appellant's right shoulder disability.  In 
March 1996, the Board granted a 20 percent evaluation for the 
right shoulder disability that the appellant appealed to the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1, 1999).

In October 1996, the Court granted a Joint Motion for Remand 
and issued an Order vacating and remanding that portion of 
the Board's decision denying an evaluation in excess of 20 
percent for a right shoulder disability.  [citation redacted].  Thereafter, 
pursuant to the Court's Order, in June 1997, the Board 
remanded the appellant's case to the M&ROC for further 
development.  The Board remanded the appellant's case again 
in July 1998.

The veteran has several orthopedic disabilities which have 
not been recognized as service connected, most notably a 
disorder diagnosed as a spondyloarthropathy or ankylosing 
spondylitis, bilateral carpal tunnel syndrome and 
fibromyalgia syndrome.  A review of the record does not 
reveal any communications from the veteran which could be 
construed as claims for service connection for these 
disabilities, and no such issue was raised in the Joint 
Motion for Remand.  In the absence of such claims, which 
would have to be recognized as intertwined issues, the Board 
may proceed with the resolution of the sole recognized 
appellate issue.  

 
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the M&ROC.

2. The appellant's service-connected right (major) 
acromioclavicular (AC) separation, is currently manifested 
by no more than mild right AC separation with slight 
limitation of motion on internal and external rotation and 
slight deformity of the AC joint, subjective complaints of 
pain and instability and no evidence of arthritis, 
atrophy, instability or dislocations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right acromioclavicular separation, grade II with spurring, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-
5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for an increased evaluation for his 
service-connected right shoulder disability is plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has now been obtained 
regarding the appellant's claim.  To that end, it remanded 
his claim in June 1997 and July 1998 to afford him the 
opportunity to submit additional evidence in support of his 
claim and to undergo further VA examination.  The VA 
examination reports and new evidence submitted by the 
appellant are associated with the claims folders and no 
further assistance to the appellant with respect to his claim 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the appellant's service medical records and all 
other evidence of record pertaining to the history of his 
service-connected right shoulder disability, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes. 
Factual Background

The M&ROC granted service connection for right 
acromioclavicular separation in an August 1988 rating 
decision.  That determination was based, in large measure, on 
service records that indicated that he sustained a right 
shoulder injury when he fell while roller skating and was 
assessed with a grade I AC sprain.  The M&ROC also considered 
findings of a February 1988 VA examination that described the 
appellant's complaints of pain with activity, tenderness over 
the AC joint with a palpable deformity, normal range of 
motion and no evidence of rotator cuff injury.  X-rays showed 
rounding of the clavicle consistent with an old type II AC 
separation.  A 10 percent evaluation was assigned to the 
appellant's right shoulder disability.

The M&ROC received the appellant's claim for an increased 
rating in December 1992.  VA and private treatment records 
and examination reports, dated from 1990 to 1999, are 
associated with the claims files.

According to a March 1990 VA examination report, the 
appellant, who was 26 years old and right handed, was placed 
in a sling after his 1986 shoulder injury.  He continued to 
use it and had pain in the superior aspect of his right 
shoulder thereafter.  The shoulder bothered him particularly 
when doing overhead work or heavy lifting.  Findings on 
examination revealed that the appellant had a mildly 
prominent distal clavicle that was tender to the touch and 
somewhat unstable with normal range of motion.  X-ray of the 
shoulder showed widening of the coracoacromial joint with 
some evidence of degenerative spurring at the inferior 
border.  Very minimal proximal migration of the clavicle was 
noted, but the report also indicated no change since 1988.  
The appellant's right shoulder showed evidence of an old AC 
injury, superimposed secondary to degenerative change that 
was symptomatic.  

According to a July 1990 VA outpatient record, the appellant 
complained of shooting pain from his right shoulder to his 
elbow with numbness in his right thumb, index and point 
fingers.  He had tenderness with full range of motion of his 
right shoulder.

A February 1993 report from the Mayo Clinic, prepared by R. 
M., Valente, M.D., included diagnoses of severe HLA-B27 
associated spondyloarthropathy, right greater than left, 
carpal tunnel syndrome and remote history of right shoulder 
separation with intact rotator cuff.  Dr. Valente found that 
the appellant's right shoulder had a palpable hypertrophic 
spur at the acromioclavicular joint with slightly decreased 
external rotation.  There was mild infraspinatus weakness, 
but otherwise strong intact rotator cuff musculature and no 
axillary nerve distribution, numbness or atrophy.  The 
appellant also had developed left metatarsophalangeal pain 
and swelling and bilateral heel pain, as well as episodic 
numbness and tingling in the hands and increased right 
shoulder discomfort.  Dr. Valente reported that the appellant 
had left sacroiliac joint sclerosis.  The appellant was 
unable to stand for any period of time without his heel pain 
becoming intolerable.  On examination, the appellant had 
swelling and tenderness that involved both ankles and was 
extremely tender at the Achilles' insertions and plantar 
fascial insertions of the calcaneus.  There was also moderate 
synovitis and tenderness involving the metatarso-phalangeal 
joints of the left foot.  He was tender over the left 
sacroiliac joint.  X-rays of the right shoulder were 
negative, but documented sclerosis about the left sacroiliac 
joint and erosions at the right calcaneus, at the Achilles' 
tendon insertion, and at the plantar tendo insertion.  These 
radiographic features were compatible with the enthesiopathy 
and sacroiliitis of an HLA-B27 associated 
spondyloarthropathy.

A March 1993 Social Security Administration (SSA) disability 
determination record documents that the appellant was found 
to be totally disabled as of January 1993.  His primary 
diagnosis was HLA-B 27 associated spondyloarthropathy; the 
secondary diagnosis was bilateral carpal tunnel syndrome.

A July 1993 VA outpatient record describes the appellant's 
condition as somewhat improved but he continued to experience 
constant pain.  The assessment was undifferentiated 
spondyloarthropathy.

A September 1993 VA outpatient record indicates that the 
appellant had metatarsal-phalangeal and back pain and 
stiffness.  The assessment was spondyloarthropic significant 
peripheral involvement.  

A September 1993 VA examination report reflects the 
appellant's history of right shoulder separation injury with 
clicking and stiffness and his diagnosis of ankylosing 
spondylitis at the Mayo Clinic the previous year.  He 
complained of worsening and constant right shoulder pain and 
stiffness and problems lifting heaving objects with his right 
arm.  The appellant denied recurring dislocation but had 
recurring right shoulder click coincident with pain.  On 
examination, the appellant had some right shoulder 
discomfort, with no gross deformity, edema or discoloration, 
or muscular atrophy.  Range of motion of elevation was to 180 
degrees, abduction to 160 degrees, internal rotation to 90 
degrees and external rotation to 80 degrees.  X-rays showed 
asymmetrical AC joints, slightly widened on the right, tip of 
clavicle with a very slight elevation.  The AC separation 
appeared to have stability from fibrous union.  It was noted 
that there probably was an AC separation but it did not 
appear mobile or unstable.  The final diagnosis was history 
of grade II AC separation of the right shoulder.

At his December 1993 personal hearing at the M&ROC, the 
appellant testified that his service-connected right shoulder 
disability caused constant dull pain on the distal part of 
his shoulder that increased with overhead lifting and any 
physical activity.  He was unable to do anything that 
required lifting his right arm above his head and, although 
he was right-handed, used his left hand for reaching, 
lifting, picking or pulling.  The appellant stated that he 
put electric starters on equipment he operated to compensate 
for his disability.  He further indicated that sometimes his 
leather jacket was too heavy to wear and his motorcycle 
riding was limited by his inability to hold the throttle.  
The appellant said he was fairly athletic before his shoulder 
disability forced him to limit his athletic activities.  He 
testified that he had to leave a job that required he lift 
yeast bags because of his shoulder disability.  He was a 
part-time farmer and missed out on income because his 
disability hindered his performing certain tasks, such as 
driving a tractor.  When the appellant did anything that 
caused shoulder pain, the pain lasted for two or three hours 
while he relaxed.  The appellant further stated that his 
shoulder was more painful in the past year than when it was 
initially injured and he had developed arthritis.  He was 
never pain free and was unable to sleep on his right side, 
carry his son and hold his arm up or do things for which he 
had been trained in vocational rehabilitation.

A December 1993 VA outpatient record reveals that the 
appellant's right shoulder distal motor and neurovascular 
status was intact, as were deep tendon reflexes and biceps 
and brachioradialis.  He had a relatively negative 
compression syndrome of the neck for any radicular type 
syndrome.  There was a significant amount of crepitance in 
his AC joint that seemed to be causing his pain.  X-rays 
showed a mild amount of arthritis in the appellant's AC joint 
with some loose joint body present in the right AC joint.  
His bone scan did not show uptake in the SI (sacroiliac) 
joint or right shoulder.  The assessment was degenerative 
joint disease of the right AC joint with a possible small 
loose joint body present within the AC joint.  The appellant 
was given a steroid injection.  

A January 1994 VA outpatient record indicates that the 
appellant fell on the ice and experienced a subsequent back 
injury and some shoulder problems.  He had had approximately 
one week's relief from the injection.  

VA hospitalized the appellant from January to February 1994 
for evaluation and treatment of his spondyloarthropathy.  
According to the discharge summary, the appellant had a 
history of rheumatoid arthritis controlled with gold therapy 
and was admitted with a history of backache, tremulousness 
and proteinuria.  The appellant had been diagnosed with 
rheumatoid arthritis more than four years prior.  He was 
evalauted at the Mayo Clinic for what appeared to be an HLA-B 
27 related spondyloarthropathy.  The appellant had recently 
slipped and fallen on the ice after which he experienced 
severe backache.  X-rays and a computed tomography (CT) scan 
of the lumbar spine were essentially negative except for a 
mild L2-3 disk protrusion.  Final diagnoses were 
(questionable) gold encephalopathy and HLA-B 27 (human 
lymphocytic antigen) spondyloarthropathy.

An October 1995 VA outpatient record indicates that the 
appellant was unable to sleep due to back and shoulder pain, 
assessed as ankylosing spondylitis.  He had right shoulder 
pain without restriction of movement.

In April 1996, the appellant was seen in the VA Arthritis 
Clinic and complained of radiating back pain and swelling of 
his right metacarpophalangeal joints and pain in the 
metatarsal phalangeal joints.  

In April 1996, the M & ROC effectuated the Board's March 1996 
decision and assigned a 20 percent disability rating for 
right AC separation, grade II with spurring.  

An April 1996 SSA record indicates that the appellant's 
disability benefits were continued.  His primary diagnosis 
was characterized as human lymphocytic antigen 
spondyloarthropathy.  There was no secondary diagnosis. 

Pursuant to the Board's June 1997 remand, the appellant 
underwent VA orthopedic examination in September 1997 and 
said that in approximately 1991 his right shoulder problem 
worsened and, about that time, he was diagnosed with 
ankylosing spondylitis for which he took prescribed 
medication.  The appellant had right shoulder discomfort with 
pushing, lifting overhead, carrying a heavy item or laying on 
his shoulder.  In 1994, the appellant had some paresthesias 
in the right upper extremity that was treated with carpal 
tunnel release, which helped significantly.  

On examination, the appellant showed no atrophy, swelling, 
deformity, ecchymosis or erythema in the right upper 
extremity.  He had good range of motion of his neck in all 
planes and Spurling's test was negative.  Range of motion 
testing of his shoulder revealed full abduction, adduction, 
external rotation, forward flexion and extension. Internal 
rotation was about 15 degrees less on the right than on the 
left.  The appellant had a slight decrease in strength in the 
right shoulder, especially flexion abduction, probably a 
grade less than the left shoulder and a grade less from 
expected.  His biceps, triceps, brachial radials reflexes 
were +2/4.  Sensation was intact and equal in all dermatomal 
areas with good radial pulses.  Sensation was intact but the 
appellant had a little bit of Tinel's sign remaining yet of 
the right wrist and a mild Tinel's sign over the right 
cubital tunnel area.  With palpation, there was moderate pain 
over the right AC joint and on palpation of the 
coracoacromial ligament there was discomfort.  The empty 
water glass test was minimally positive and crossover test 
markedly positive.  There was no sign of shoulder instability 
and some impingement testing was noted that caused pain.  X-
rays showed some widening at the AC joint thought to be 
possibly due to some osteolysis, either from direct trauma or 
a little osteolysis from the ankylosing spondylitis.  The VA 
examiner commented that the appellant had a torn 
interarticular disk of the right, AC joint and some 
impingement and subacromial bursitis.  The appellant also had 
a small amount of shoulder pain secondary to ankylosing 
spondylitis.  

In a September 1997 VA general medical examination report, 
the examiner noted that on range of motion examination, there 
was facial grimacing with no evidence of excessive 
fatigability or incoordination or further loss in range of 
motion with exercise. 

VA outpatient records dated in April 1998 indicate that the 
appellant was seen in the rheumatology clinic for follow up 
examination.  All his joints bothered him, and he complained 
of a painful area under his right arm that hurt when the arm 
was lifted.  It hurt to cough or lay on his left side.  He 
had recent progressive, intense pain in the thorax both at 
the sternal and spinal areas and, in particular, around the 
right shoulder.  The appellant had right AC pain and some 
radiation of pain to the intercostal area below the right 
axilla.  He was unable to abduct the right shoulder without 
significant pain and had difficulty with flexion.  He used 
his left arm to pull his right arm above his head to reduce 
the pain 

In an April 1998 statement, James E. Halvorson, M.D., said he 
had treated the appellant since October 1991 and last 
examined the appellant in March 1998.  According to Dr. 
Halvorson, the appellant's daily activities were greatly 
limited by right shoulder pain with some degree of constant 
pain.  The appellant had a continuous sense of clicking, 
pulling and a popping sensation of the shoulder with 
difficulty getting the arm above his head.  Bicycle riding, 
use of his arm, daily childcare and sleep difficulties were 
attributed to chronic, nagging, aching shoulder disability.  
On examination, Dr. Halvorson found reproducible tenderness 
over the AC point, subacromial joint and coracoclavicular 
region.  There was an appearance of some atrophy and 
tenderness over both the long and short head of the biceps.  
There was resistance and crepitation to range of motion and 
fatigability of the arm with general motion.  With abduction 
maneuvering, the appellant often struggled to reach 90 
degrees with his hands in the pronated position.  Dr. 
Halvorson found there was significant intra-articular and 
extra-articular disease within the appellant's right 
shoulder.  There appeared to be an ongoing, progressive 
impingement, a chronic subacromial bursitis, and the 
potential for a significant rotator cuff injury.  The 
appellant also had ankylosing spondylitis of which his right 
shoulder had not been a primary involvement.  

Pursuant to the Board's July 1998 remand, the appellant 
underwent VA orthopedic examination in October 1998.  
According to a lengthy examination report that summarized the 
medical treatment for his right shoulder disability, 
essentially described above, the appellant currently 
complained that his right shoulder gave him problems.  His 
shoulder problems worsened in approximately 1992 for no 
reason and he avoided water-skiing, bike riding and using an 
armrest or hand tool because of right should pain.  He was 
unable to ride horses or bale hay and hired laborers for that 
work due to his shoulder condition.  The appellant 
experienced pain when brushing his teeth, wearing heavy 
jackets or writing.  He did not like having a heavy school 
bag on his right shoulder or wearing a seatbelt across his 
shoulder, was unable to lie on his right side at night and 
said his shoulder kept him awake.  The pain worsened with 
weather change that also affected his low back and seat.  
Even taking a deep breath or coughing aggravated the pain.  
Medication eased the shoulder pain.  The appellant said his 
pain was constant and aching and varied in intensity between 
1 out of 10 and 6 out of 10 on a scale of 0 to 10, with 10 
being unbearable excruciating pain.  The pain was sharper 
when it was more severe but without radiation, numbness or 
tingling in the upper extremity.  The appellant had right 
upper extremity weakness secondary to pain.  The appellant 
had been diagnosed with ankylosing spondylitis in 1993 with a 
positive HLA-B27 antigen test.  A bone scan was negative.  
Spondyloarthropathy was diagnosed at the Mayo Clinic.  The 
appellant reported receiving SSA benefits due to foot pain.  
In 1993, he underwent carpal tunnel surgery with resolution 
of hand numbness.  Two prior injections in the right shoulder 
did not help and the appellant declined surgery.

On examination of the right shoulder, there was no evidence 
of muscle wasting.  There was slight deformity of the right 
AC joint with increased step-down from the clavicle to the 
acromion when compared with the left shoulder.  There was 
diffuse tenderness about the shoulder and the soft tissues 
just distal to the acromion.  There was no added warmth of 
the right shoulder joint and no crepitus on passive ranging 
of the joint.  Range of motion testing showed abduction was 
to 180 degrees (active and passive) and to 90 degrees 
following exercise; external rotation was to 90 degrees 
(active and passive) and to 70 degrees after exercise; 
internal rotation was to 90 degrees (active and passive) and 
to 55 degrees following exercise; and extension was to 70 
degrees (active and passive) and to 40 degrees following 
exercise.  There was no loss of coordination following 
exercise.  Fatigability was demonstrated by decreased range 
of motion secondary to pain and the veteran reported that he 
did not wish to go any further.  On palpation there was no 
tenderness of the AC joint and no glenohumeral instability, 
nor was there evidence of muscle spasm at the shoulder joint.  
A June 1996 bone scan was normal.  The clinical impression 
was mild right AC separation with a need to rule out osteoid 
osteoma, since the veteran had a history of shoulder pain and 
relied on nonsteroidal antiinflammatory drugs, fibromyalgia 
syndrome and a history of spondyloarthropathy in remission.  

In a February 1999 addendum, the VA physician who examined 
the appellant in October 1998 said minimal residual 
impairment resulted from the service-connected AC separation.  
X-rays showed some mild separation of the AC joint without 
any evidence of interarticular fracture or loose body.  There 
was no evidence of degenerative arthritis of the AC joint 
and, according to the VA physician, x-rays demonstrated no 
evidence of arthritis or degenerative changes at either the 
AC joint or the glenohumeral joint.  Moreover, the February 
1999 bone scan did not show evidence of an osteoid osteoma 
and the glenoid appearance was felt to be a bone cyst 
unrelated to previous trauma.  There was no evidence of 
spondyloarthropathy involving the right glenohumeral joint, 
nor was there evidence, apart from the AC separation which 
was post-traumatic, of arthritis in the AC joint.  The VA 
physician said an opinion regarding limitation of functional 
ability due to pain was highly subjective and, in the 
appellant's case, further complicated by the coexistence of 
fibromyalgia syndrome.  As to the effects of the appellant's 
disability on ordinary activity, the physician said, 
typically in type II AC sprain, disability was mild and 
should not be functionally disabling to any significant 
extent with respect to ordinary activities.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the appellant's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The appellant's service-connected right acromioclavicular 
separation, grade II with spurring, is rated as 20 percent 
disabling, analogous with impairment of the humerus, under 
Diagnostic Code 5299-5202.  See 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5202.  The medical evidence documents that 
the appellant is right-handed, so his right arm is his major 
extremity.  For the major upper extremity, a 20 percent 
rating is assigned when there is recurrent dislocation of the 
humerus at scapulohumeral joint with infrequent episodes and 
guarding of movement only at shoulder level.  Id.  A 20 
percent rating is assigned for malunion with moderate 
deformity and 30 percent assigned for marked deformity.  Id.  
A 30 percent rating is assigned for the major extremity with 
frequent episodes and guarding of all arm movements.  Id.  A 
50 percent rating is warranted if there is fibrous union of 
the humerus.  Id. A 60 percent evaluation requires nonunion 
of the humerus (a false flail joint).  Id. A 80 percent 
evaluation, the maximum schedular rating involving impairment 
of the humerus of the major upper extremity, requires loss of 
the head of the humerus (flail shoulder).  Id.

The normal range of motion of the shoulder on forward 
elevation (flexion) is from zero degrees (arm at side) to 180 
degrees (arm straight overhead); 90 degrees of flexion is 
achieved when the arm is parallel with the floor.  38 C.F.R. 
§ 4.71, Plate I (1999).  Normal abduction of the shoulder is 
from zero degrees to 180 degrees.  Id. Normal internal or 
external rotation of the shoulder is from zero degrees to 90 
degrees.  Id.

First, the Board concludes that the proper diagnostic code is 
Diagnostic Code 5202.  There is no medical evidence of 
scapulohumeral ankylosis or limitation of motion to 25 
degrees from the side such that the application of Diagnostic 
Code 5200 or Diagnostic Code 5201 would be proper or would 
yield a disability rating greater than the current assigned 
20 percent, based on the evidence of record.  Diagnostic Code 
5203, impairment of the clavicle or scapula, permits a 
maximum 20 percent rating for dislocation or nonunion with 
loose movement.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).

The Board finds that the preponderance of the evidence is 
against a disability rating greater than 20 percent for the 
appellant's right acromioclavicular separation, under 
Diagnostic Code 5299-5202.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-
5202.  Subjective complaints of pain and a feeling of 
instability that impacts his arm movement, particularly his 
ability to elevate his arm, manifest the right shoulder 
disability.  However, the report of the most recent VA 
orthopedic examination, in October 1998, shows only slight 
limitation of motion and deformity of the AC joint.  The 
Board notes that the appellant is able to flex and abduct the 
arm to well above shoulder level.  There is no evidence of 
loss of strength or muscle tone, of any neurological 
involvement or of any dislocation or subluxation due to 
service-connected disability.  There is no evidence of 
instability of the right shoulder.  

The appellant had nearly full range of motion of the right 
shoulder in all planes of excursion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Moreover, pain limited movement only 
on internal and external rotation, that was nearly full in 
any case, and the degree of functional impairment resulting 
from flare-ups of pain, due to service-connected right 
shoulder disability, was characterized by the examiner as 
mild.  Under the provisions of 38 C.F.R. § 4.45, "[p]ain on 
movement, swelling, deformity or atrophy of disuse," as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations in evaluating joint disabilities.  
VAOPGCPREC 9-98.  As indicated above, however, the VA 
examiners in 1997 and 1998 found that the appellant's 
service-connected right shoulder did not exhibit weakened 
movement, excess fatigability or incoordination, either on 
examination or by history.  Thus, the factors considered in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that were felt to 
indicate the presence of greater disability in cases of joint 
impairment, are essentially absent in this case, except at 
the extremes of internal and external rotation.  Moreover, 
the Board would note that in February 1999, the VA examiner 
commented that the appellant's limitation of functional 
ability due to pain was highly subjective and complicated by 
the coexistence of fibromyalgia syndrome.  

Additionally, the Board observes that the appellant has been 
variously diagnosed with other non-service-connected 
orthopedic disabilities and, while in September 1997, the VA 
examiner diagnosed a small amount of shoulder pain secondary 
to ankylosing spondylitis, in 1999, the VA doctor found no 
evidence of spondyloarthropathy involving the right 
glenohumeral joint.  Further, while in April 1998, Dr. 
Halvorson diagnosed bursitis, ankylosing spondylitis, intra 
articular disease and atrophy of the biceps, these disorders 
were not found on recent VA orthopedic examinations in 1997 
and 1998.  In fact, in 1999, the VA physician stated that 
typically, in a type II AC sprain, the residual disability 
was mild and should not be functionally disabling to any 
significant extent with respect to ordinary activities.  The 
Board, therefore, concludes that the 20 percent rating 
currently assigned accurately compensates the veteran for the 
actual degree of functional impairment currently produced 
under the ordinary conditions of life by his service-
connected right shoulder disability.  See 38 C.F.R. §§ 4.10, 
4.40. 

Further, while earlier medical records described arthritis, 
the February 1999 VA Addendum reflects that recent x-ray and 
bone scans show no evidence of arthritis.  Thus, the Board 
finds that a separate compensable evaluation is not warranted 
under 38 C.F.R. § 71a, Diagnostic Code 5010, for arthritis of 
the right shoulder. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); see VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  

Finally, the Board notes that a Social Security 
Administration (SSA) decision found the appellant suffering 
from HLA-B27 associated spondyloarthropathy and held him to 
be disabled since January 1993.  While the Board recognizes 
the disabling nature of the appellant's spondyloarthropathy, 
the appellant has not asserted, and there is no medical 
evidence to indicate, that this disorder is related to active 
service or service-connected disability.  Consequently, the 
SSA decision is not considered directly relevant to the 
limited issue before the Board.  


ORDER

An increased evaluation for right acromioclavicular 
separation is not established.  The appeal is denied.   



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

